Bastow, J.
(dissenting). In my opinion the complaint is legally sufficient and should not be dismissed. The plaintiff, according to the pleading, has been a member of the Bar for 47 years, is the author of 86 lawbooks and has edited 500 practice annuals. In 1922 he wrote and published “ Clevenger’s Annual Practice of New York ” and in 1923 sold the work with copyright to defendants. Thereafter he edited for defendants the annual editions from 1923 through 1956. In the latter year he terminated this editorship and revoked his consent to the use of his name as editor.
Despite this fact the defendants produced the 1957 edition with the title page reading in part as follows:
“ CLEVENGER’S ANNUAL PRACTICE OP NEW YORK
* # #
1957
ANNUALLY REVISED
* * *
Edited and Annotated by Jos. R. Clevenger, A.B., L.L.B. of the New York City Bar ”.
*370Following plaintiff’s protest of this misrepresentation the defendants sent to each of their subscribers a gummed sheet to place over the words “Edited and Annotated by Jos. R. Clevenger, A.B., LL.B. of the New York City Bar.” Printed on the new insertion was the following:
“ 1922-1956 Revisions by JOS. R. CLEVENGER, A.B., LL.B.
1957 Revision by
PUBLISHER’S EDITORIAL STAFF.”
When the 1959 edition was published this factually correct statement was discontinued and in place thereof the following was substituted:
“ CLEVENGER’S ANNUAL PRACTICE OF NEW YORK
46, 41.
WWW
1959
ANNUALLY REVISED
* * * ?)
The pleading goes on to allege in substance that this was an act of deception and misrepresentation for the purpose of leading lawyers, who use the work, to believe that plaintiff continued to edit the annual editions. It is alleged that in the 1959 edition there appear more than 200 misleading errors of omission and commission in the texts of the Practice Acts and court rules. It is alleged that these errors, among other things, consist of omitting parts of amended sections and rules, omitting names of counties authorized to collect fees, omitting or misstating effective dates of sections added or amended and misstating, misclassifying and misapplying annotations. All of this it is stated was harmful and injurious to plaintiff’s reputation; that many lawyers and law librarians have been led to believe that these errors were made by plaintiff and thereby his reputation as a lawyer and editor, built up over a period of 50 years, has been irreparably damaged and impaired. A monetary recovery is sought.
Defamation is “that which tends to injure ‘reputation’ in the popular sense; to diminish the esteem, respect, goodwill or confidence in which the plaintiff is held, or to excite adverse, derogatory or unpleasant feelings or opinions against him.” *371(Prosser, Torts [2d ed.], p. 574.) The rule seems to be well established that ‘ ‘ To publish in the name of a well-known author any literary work, the authorship of which would tend to injure an author holding his position in the world of letters, has been held to be a libel.” (Ben-Oliel v. Press Pub. Co., 251 N. Y. 250, 256; B’Altomonte v. New York Herald Co., 154 App. Div. 453, mod. 208 N. Y. 596; Carroll v. Paramount Pictures, 3 F. R. D. 47.) In the B’Altomonte case the court said (p. 455): “ I think the publication ascribing the authorship of such an article to a man of the standing and reputation which plaintiff claims for himself, admitted by the demurrer, if false and a forgery, is calculated to hold him up to ridicule and contempt and to destroy his influence as a writer and lecturer, and is susceptible of the construction and consequences placed upon it by the complaint. ’ ’
If a reasonable basis exists for an interpretation that the publication as a whole is capable of a defamatory meaning then it becomes the function of a jury to decide whether that was the sense in which the defamatory material would likely be understood. (Cf. Vocational Guidance Manuals v. United Newspaper Mag. Corp., 280 App. Div. 593, affd. 305 N. Y. 780.)
Judged by these rules the complaint is legally sufficient. There can be no question that defendants had acquired the legal right to use plaintiff’s name in connection with the annual practice manual. For more than 30 years plaintiff edited and annotated the annual revisions. When this employment terminated defendants continued to state in the 1957 edition that the annotations and editorial work were done by plaintiff. They conceded the error by sending out sheets to paste over the incorrect statement. This material stated the correct facts but two years later defendants adopted the practice of stating the book was Clevenger’s Annual Practice and was annually revised but omitted the information that the revision was by its staff or some other third party.
Upon this motion we must assume the truth of the allegations of the pleading that the manual contains more than 200 errors of a kind that would not be considered unimportant when discovered by members of the Bench and Bar. A casual reading of the title page would lead one to believe that the editorial work was done by the plaintiff, who has been a prolific legal writer for years enjoying a high reputation as an author and editor.
It should not be said as a matter of law that the acts of defendants did not defame plaintiff. It is for a jury to decide *372whether the revisions may be attributed, to the authorship of the plaintiff and, if so, whether such fact would tend to injure plaintiff as a lawyer and legal author.
The orders appealed from should be affirmed.
McNally, and Stevens, JJ., concur with M. M. Frank, J.; Bastow, J., dissents and votes to affirm in opinion'in which Rabin, J. P. concurs.
Order reversed- on the law, with $20 costs and disbursements to the appellants, the motion to dismiss the complaint granted, with $10 costs, and the Clerk is directed to enter judgment in favor of defendant-appellant Baker Yoorhis & Co. dismissing the complaint, with costs.
Order reversed on the law, with $20 costs and disbursements to the appellants, the motion to dismiss the complaint granted, with $10 costs, and the Clerk is directed to enter judgment in favor of defendant-appellant Matthew Bender & Co. dismissing the complaint, with costs.